 



EXHIBIT 10.2
DATED 22 November 2005
(1) MITCHELL CLIFFORD CARTWRIGHT
— and —
(2) CINEMASOURCE UK LIMITED
AGREEMENT
for the sale and purchase of
CINEMASONLINE LIMITED

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made the 22nd day of November 2005
BETWEEN:

(1)   MITCHELL CLIFFORD CARTWRIGHT of 16 Clipper Island, Sandyport, Nassau,
Bahamas (the “Seller”); and   (2)   CINEMASOURCE UK LIMITED a company
incorporated in the United Kingdom whose registered office is 100 Fetter Lane,
London EC4A 1BN, United Kingdom (the “Buyer”).

IT IS AGREED as follows:-

1.   INTERPRETATION

  1.1   In this agreement:-

                  “Accounts”   means the statutory accounts of the Company for
the year ended on the Balance Sheet Date;
 
                “Act”   means the Companies Act 1985;
 
                “Balance Sheet Date”   means 31 March 2005;
 
                “Business Day”   means a day (other than a Saturday) on which
clearing banks in the City of London are open for the transaction of normal
sterling banking business;
 
                “Buyer’s Group”   means the Buyer, any subsidiary of the Buyer,
any holding company of the Buyer and any subsidiary of any holding company of
the Buyer, from time to time;
 
                “Buyer’s Solicitors”   means Beachcroft Wansbroughs of 100
Fetter Lane, London EC4A 1BN;
 
                “UK Purchase Agreement”   means the agreement for the sale and
purchase of the entire issued share capital of the Licensees entered into as of
today’s date between the sellers named therein and the Buyer;
 
                “Claim”   means a claim made by the Buyer against the Seller
under the provisions of this agreement;
 
                “Company”   means Cinemasonline Limited (Company Number 5161573)
details of which are set out in Schedule 1;
 
                “Completion”   means completion of the sale and purchase of the
Shares in accordance with this agreement;
 
                “Completion Date”   means the day after today’s date;
 
                “Confidential Information”   means all information not publicly
known and which is known to the Seller and which is used in and relates to the
Company’s business, its customers or financial or other affairs, including,
without limitation, information relating to:-
 
           
 
      (a)   the marketing of products or services including, without limitation,
customer names

 



--------------------------------------------------------------------------------



 



             
 
          and lists and other details of customers, financial information, sales
targets, sales statistics, market share statistics, prices, market research
reports and surveys, and advertising or other promotional materials; or
 
           
 
      (b)   future projects, business development or planning, commercial
relationships and negotiations
 
                    existing in whatever form;
 
                “Consideration”   means the consideration payable on Completion
for the purchase of the Shares as set out in Clause 3;
 
                “Encumbrance”   means any encumbrance or security interest of
any kind whatsoever including without limitation a mortgage, charge, pledge,
lien, hypothecation, restriction, right to acquire, right of pre-emption,
option, conversion right, third party right or interest, right of set-off or
counterclaim, equities, trust arrangement or any other type of preferential
agreement (such as a retention of title arrangement) having similar effect or
any other rights exercisable by or claims by third parties;
 
                “Intellectual Property”   means any and all:-
 
           
 
      (a)   patents, trade marks, service marks, domain names, registered
designs, utility models, applications for and the right to make applications for
any of such rights, inventions, Know-How, Confidential Information, unregistered
trade marks and service marks, trade and business names, copyrights, (including
rights in computer software and in websites) unregistered design rights and
other rights in designs and rights in databases;
 
           
 
      (b)   rights under licences, consents, orders, statutes or otherwise in
respect of any rights of the nature specified in paragraph (a) and above; and
 
           
 
      (c)   rights of the same or similar effect or nature as or to those in
paragraphs (b) and (c) above in each case in any jurisdiction;
 
                “Intellectual Property Rights”   means all Intellectual Property
licenced to the Licencees by the Company and used by them in, or in connection
with its business and/or legally or beneficially owned by the Company;
 
                “Know-How”   means all information not publicly known which is
owned by the Company and/or used or required to be used by the Company in or in
connection with its business existing in any form (including, but not limited to
that comprised in or derived from data,

 



--------------------------------------------------------------------------------



 



                      specifications, formulae, experience, drawings, manuals,
component, lists, instructions, designs and circuit diagrams, brochures,
catalogues and other descriptions) and relating to:
 
           
 
      (a)   the provision of any services;
 
           
 
      (b)   the installation, maintenance or use of equipment or processes; or
 
           
 
      (c)   the rectification, repair, service or maintenance of produces or
other equipment;
 
                “Licencees”   Means any or all of UK Theatres Online Limited
(No.3850910), Spring Leisure Limited (No. 05102050) and WWW.CO.UK Limited
(No. 04285425);
 
                “Sellers’ Solicitors”   means Wacks Caller Solicitors, Steam
Packet House, 76 Cross Street, Manchester M2 4JU;
 
                “Shares”   means 1,000 ordinary shares of £1 each in the capital
of the Company constituting its entire issued and to be issued share capital as
at the date hereof.

  1.2   In this agreement, reference to:-

  1.2.1   a clause or Schedule is a reference to a clause of or schedule to this
agreement;     1.2.2   a document “in the agreed form” is a reference to a
document in the form approved by or on behalf of the Buyer and the Seller;    
1.2.3   a statutory provision includes a reference to that provision as
modified, replaced, amended and/or re-enacted from time to time and any prior or
subsequent subordinate legislation made under it and, where the context so
requires, references to an Article of the EC Treaty shall include a reference to
the equivalent Article in the EC Treaty prior to its re-numbering by the Treaty
of Amsterdam;     1.2.4   “costs” includes a reference to costs, charges and
expenses of every description;     1.2.5   a “person” includes a reference to an
individual, partnership, unincorporated association or body corporate wherever
incorporated or situate and includes a reference to that person’s legal personal
representatives and successors;     1.2.6   a “subsidiary”, “holding company”
and “body corporate” has the respective meaning set out in sections 736 and 740
of the Act;     1.2.7   a “company” has the meaning set out in section 735 of
the Act; and     1.2.8   a “subsidiary undertaking” or a “parent undertaking”
has the meaning set out in sections 258 and 259 of the Act.

  1.3   The Schedules form part of this agreement and shall be interpreted and
construed as though they were set out in this agreement.

 



--------------------------------------------------------------------------------



 



  1.4   The headings to the clauses, Schedules and paragraphs of the Schedules
are for convenience only and shall not affect the interpretation or construction
of this agreement.     1.5   In construing this agreement, the ejusdem generis
principle shall not apply and general words are not to be given a restrictive
meaning because they are followed by particular examples intended to be embraced
by the general words.     1.6   Unless otherwise stated to the contrary in any
particular case, any statement which refers to the knowledge or knowledge and
belief of the Seller or is expressed to be “so far as the Seller is aware” or
any similar expression shall be deemed to include an additional statement that
it has been made after due and careful enquiry of employees and officers of the
Company or the Licencees.     1.7   Any agreement, warranty, indemnity, covenant
or undertaking on the part of two or more persons shall, except where the
contrary is stated, be deemed to be given or made by such persons severally.

2.   SALE AND PURCHASE OF THE SHARES

  2.1   The Seller agrees to sell or procure to be sold with full title
guarantee and the Buyer agrees to buy, the whole of the legal and beneficial
interest in the Shares with all rights attached or accruing to them at the date
of Completion.     2.2   The Seller covenants to the Buyer that the Buyer will
on Completion be entitled to exercise all rights attached or accruing to the
Shares.     2.3   The completion of this agreement is conditional upon the
simultaneous completion of the purchase of the UK Purchase Agreement.

3.   CONSIDERATION

  3.1   The price for the Shares is the Consideration.     3.2   The
Consideration is the sum of US$1,734,400 which will be paid in cash to the
Seller and which shall be satisfied at Completion by the electronic transfer of
US$1,734,400 to the Buyer’s Solicitors’ U.S. Dollar Client Account at Coutts
Bank, 440 The Strand, London WC2R 0QS, Account No 15537140, IBAN
GB07COUT18009115537140, SWIFT Code COUT GB 22.

4.   COMPLETION

  4.1   Completion shall, subject to the provisions of Clause 5.5, take place at
the offices of the Buyer’s Solicitors in London on the Completion Date when all
the matters referred to in Clauses 4.2 to 4.4 shall be effected.     4.2   At
Completion the Seller shall deliver to the Buyer:-

  4.2.1   duly executed transfers of the Shares to the Buyer in the agreed form
together with the share certificates for all of the Shares (or an express
indemnity in a form satisfactory to the Buyer in the case of any missing
certificate;     4.2.2   board resolutions of the Company in the agreed form
relating to the matters specified in Clause 4.3;     4.2.3   executed power(s)
of attorney in favour of the Buyer in the agreed form, and such duly executed
waivers or consents as may be required, to give a good title to the Shares to
the Buyer and to enable the Buyer be registered

 



--------------------------------------------------------------------------------



 



      as the holder of the Shares and, pending registration, to exercise all
voting and other rights attaching to the Shares;     4.2.4   all the financial
and accounting books and records of the Company; and     4.2.5   the statutory
books of the Company (duly written up to date as at immediately prior to
Completion) and Certificates of Incorporation and Certificate of Incorporation
on Change of Name.

  4.3   At Completion the Seller shall procure that a board meeting of the
Company is held at which the directors:-

  4.3.1   approve the registration of the transfers in respect of the Shares
referred to in Clause 4.2.1 (subject only to due stamping);     4.3.2   revoke
all existing authorities to bankers regarding the operation of the Company’s
bank accounts and give relevant authorities in favour of the persons nominated
by the Buyer to operate such accounts; and     4.3.3   change the Company’s
accounting reference date to 31 December.

  4.4   At Completion the Buyer shall:-

  4.4.1   pay the Consideration set out in Clause 3 by procuring that the
Buyer’s Solicitors shall provide an undertaking in the agreed form to the
Seller’s Solicitors and shall effect the electronic transfer referred to
therein; and     4.4.2   deliver to the Seller a copy of a resolution of the
Buyer’s board of directors (or an authorised committee of that board)
authorising the execution and completion of this agreement and the incidental
matters referred to herein.

5.   WARRANTIES

  5.1   The Seller warrants to the Buyer that each warranty contained in
Schedule 2 is true and accurate in all material respects as at the date of this
agreement.     5.2   Each of the parties acknowledges that the Buyer is entering
into this agreement in reliance upon the warranties contained in Schedule 2 (the
“Warranties”). Save as provided in Clause 6, no information of which the Buyer
or any member of the Buyer’s Group has constructive or imputed knowledge shall
prejudice any claim being made by the Buyer under any of the Warranties nor
shall it affect the amount recoverable under any such claim and neither the
rights and remedies of the Buyer nor the Seller’s liability in respect of the
Warranties shall be affected by any investigation made by or on behalf of the
Buyer into the Company.     5.3   Each of the Warranties shall be interpreted as
a separate and independent Warranty so that the Buyer shall have a separate
claim and right of action in respect of every breach of each Warranty.

6.   LIMITATION ON SELLER’S LIABILITY       The Seller’s liability under the
Warranties shall be limited as set forth in Clause 6 of the UK Purchase
Agreement.   7.   CONFIDENTIAL INFORMATION AND KNOW-HOW

  7.1   The Seller undertakes before and after Completion but subject to Clause
7.2 that he shall:-

 



--------------------------------------------------------------------------------



 



  7.1.1   not make use of or disclose to any person Confidential Information,
Know-How or Intellectual Property belonging to and/or used by the Company up to
Completion; and     7.1.2   take all reasonable steps to prevent the use or
disclosure of any such Confidential Information, Know-How or Intellectual
Property belonging to and/or used by the Company.

  7.2   Clause 7.1 does not apply to:-

  7.2.1   the use or disclosure of Confidential Information required to be used
or disclosed by law provided that the Seller gives the Buyer prior notice of
such disclosure or in the course of the employment of Seller by the Company or
the Buyer or another member of the Buyer’s Group or as required by the terms of
any other contract or agreement to which the Buyer or another member of the
Buyer’s Group or the Company is a party;     7.2.2   the disclosure of
Confidential Information, Know-How or Intellectual Property to a director,
officer or employee of the Buyer or another member of the Buyer’s Group or of
the Company whose function requires that he has possession of the Confidential
Information Know-How or Intellectual Property Rights;     7.2.3   disclosure of
Confidential Information to an adviser for the purpose of advising the Seller
but only on terms that Clause 7.1 applies to use or disclosure by the adviser;
or     7.2.4   Confidential Information which becomes publicly known except as a
result of the Seller’s breach of Clause 7.1.

8.   ANNOUNCEMENTS

  8.1   Subject to Clause 8.2 the Seller shall not make or send before or after
Completion any announcement, communication or circular relating to the subject
matter of this agreement unless such party has first obtained the other party’s
written consent to the form and text of such announcement, such consent not to
be unreasonably withheld.     8.2   Subject to Clause 8.3, Clause 8.1 does not
apply to an announcement, communication or circular:-

  8.2.1   required by law or by a Recognised Investment Exchange (as defined by
the Financial Services and Markets Act 2000) or by any governmental authority,
in which event the party required to make or send such announcement,
communication or circular shall, where practicable, first consult with the other
party as to the content of such announcement;     8.2.2   made or sent by the
Buyer or another member of the Buyer’s Group after Completion to the Company’s
customers, clients or suppliers advising them of the change of control of the
Company; or     8.2.3   sent by the Buyer or another member of the Buyer’s Group
to the Seller’s Solicitors and/or its officers, directors, employees, equity
holders, shareholders and professional advisers (“the Authorised Disclosees”) if
the Seller’s Solicitors and any Authorised Disclosee agrees to be bound by
confidentiality provisions substantially the same as those contained in Clause
8.

  8.3   In the event either party is required by law, applicable regulation or
judicial process to disclose any information relating to this agreement, such
party agrees to:-

 



--------------------------------------------------------------------------------



 



  8.3.1   promptly notify the other party of the existence, terms and
circumstances surrounding such requirement;     8.3.2   consult with the other
party on the advisability of taking legally available steps to resist or narrow
such request; and     8.3.3   if disclosure of such information is required,
exercise its reasonable efforts to obtain an order or other reliable assurance
that confidential treatment will be accorded to such information. If such order
or assurance is not obtained, the party required to disclose such information
shall be permitted to disclose only the portion of such information that it is
advised by opinion of counsel is required to be disclosed.

9.   NOTICES

  9.1   Any notice or other communication pursuant to, or in connection with,
this agreement shall be in writing and delivered personally, or sent by first
class pre-paid recorded delivery post (air mail if overseas), to the Buyer at
the address specified on page 1 above (or such address as may be notified in
writing by the Buyer from time to time) with a copy to Hollywood Media Corp.,
2255 Glades Road, Suite 221A, Boca Raton, Fl 33431 USA (Attention: Legal
Department), and to each Seller at the address of the Seller’s Solicitors (Ref
KP).     9.2   Subject to Clause 8.3, any notice or other communication shall be
deemed to have been served:-

  9.2.1   if delivered personally, when left at the address referred to in
Clause 9.1;     9.2.2   if sent by pre-paid recorded delivery post (other than
air mail), two days after posting it; or     9.2.3   if sent by air mail, six
days after posting it.

  9.3   If a notice is given or deemed given at a time or on a date which is not
a Business Day, it shall be deemed to have been given on the next Business Day.

10.   ENTIRE AGREEMENT

  10.1   This agreement sets out the entire agreement and understanding between
the parties in respect of the sale and purchase of the Shares. It is agreed
that:-

  10.1.1   the Buyer has not entered into this agreement in reliance upon any
representation, warranty or undertaking of any other party which is not
expressly set out or referred to in this agreement;     10.1.2   neither party
shall have any remedy in respect of any misrepresentation or any untrue
statement made by the other party which is not contained in this agreement nor
for any breach of warranty which is not contained in this agreement;     10.1.3
  this clause shall not exclude any liability for, or remedy in respect of fraud
or fraudulent misrepresentation.

  10.2   No variation of this agreement shall be effective unless made in
writing and signed by or on behalf of both of the parties.

 



--------------------------------------------------------------------------------



 



11.   FURTHER ASSURANCE

  11.1   The Seller undertakes to provide the Buyer before or after Completion
with all documents as he has in his possession or under his control relating to
the business and affairs of the Company and for this purpose the Seller shall
give the Buyer and any persons authorised by the Buyer reasonable access to all
such documents, and the Buyer may, at its cost, copy any such documents.    
11.2   The Seller shall:-

  11.2.1   at his own cost at any time before and after Completion execute or
procure the execution of such documents in a form satisfactory to the Buyer as
the Buyer considers reasonably necessary for the purpose of vesting the Shares
in the Buyer; and     11.2.2   for a period not exceeding three years from the
date of this agreement give to the Buyer such assistance as the Buyer may
reasonably require in connection with any dispute or threatened dispute directly
or indirectly relating to the Intellectual Property, Know-How and/or the
Confidential Information, subject to the Buyer first indemnifying the Seller
against any costs hereby incurred by him in such reasonable manner as the Seller
shall reasonably request.

12.   INVALIDITY       If any provision of this agreement is held to be
unenforceable or illegal, in whole or in part, such provision or part shall to
that extent be deemed not to form part of this agreement but the enforceability
of the remainder of this agreement shall remain unaffected.   13.   EFFECT OF
COMPLETION       This agreement and in particular the Warranties in so far as
any of its provisions remain to be, or are capable of being, performed or
observed, shall remain in full force and effect after Completion.   14.   WAIVER

  14.1   The failure by the Buyer to exercise or delay in exercising any right
or remedy under this agreement shall not constitute a waiver of the right or
remedy or a waiver of any other rights or remedies the Buyer may otherwise have
and no single or partial exercise of any right or remedy under this agreement
shall prevent any further exercise of the right or remedy or the exercise of any
other right or remedy.     14.2   The Buyer’s rights and remedies contained in
this agreement are in addition to, and not exclusive of, any other rights or
remedies available at law.

15.   COSTS       The Buyer and the Seller shall pay their own costs in relation
to the negotiation, preparation, execution and implementation of this agreement
and of each document referred to in this agreement.   16.   ASSIGNMENT

  16.1   The Seller agrees that the benefits of this agreement and any documents
referred to in it or executed at Completion (including any causes of action
arising in connection with any of them) are given to the Buyer for itself and
its successors in title and the Buyer and its successors in title may not
without the consent of the Seller, such

 



--------------------------------------------------------------------------------



 



      consent not to be unreasonably withheld or delayed, assign the benefits of
this agreement.     16.2   Notwithstanding the provisions of Clause 16.1 above,
the Buyer may assign the benefits of this agreement to any member of the Buyer’s
Group. PROVIDED THAT upon the assignee ceasing to be a member of the Buyer’s
Group such benefits shall cease to apply unless they shall have previously been
re-assigned to another member of the Buyer’s Group.

17.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999       A person who is not a
party to this agreement shall have no rights under the Contracts (Rights of
Third Parties) Act 1999 to rely upon or enforce any term of this agreement
provided that this does not affect any right or remedy of the third party which
exists or is available apart from that Act. No party may declare itself as a
trustee of the rights under this agreement for the benefit of any third party
save as expressly provided in this agreement.   18.   LIMITATION OF TIME      
In the event of any claim being made under this agreement the parties shall not
plead against such claim the provisions of the Limitation Act 1980 or any other
statute or rule of law relating to limitation of time in which an action can be
brought or claim made, provided that this Clause 18 is without prejudice to any
express provision of this agreement regarding time limits for notifying or
making claims.   19.   COUNTERPARTS       This agreement may be executed in any
number of counterparts and by each of the parties on separate counterparts (by
fax or otherwise) each of which when executed and delivered shall be deemed to
be an original, but all the counterparts together shall constitute one and the
same agreement.   20.   LAW AND JURISDICTION

  20.1   This agreement shall be governed by the jurisdiction of the courts of
England and Wales and construed and governed in accordance with the laws of
England     20.2   Any and all disputes, controversies or claims arising out of,
relating to or in connection with this agreement including any question
regarding its existence, validity, scope or termination, shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one arbitrator (“the Arbitrator”) appointed in accordance with such Rules.
The arbitration shall be conducted in the English language in Geneva,
Switzerland. Judgment on any award rendered by the Arbitrator may be entered in
any court having jurisdiction thereof. Each party shall bear its own costs and
expense of such arbitration. The parties shall maintain strict confidentiality
with respect to all aspects of the arbitration and shall not disclose the fact,
conduct or outcome of the arbitration to any non parties or non participants
without the prior written consent of each party to the arbitration, except to
the extent required by law, applicable regulation or judicial process or to the
extent necessary to recognise, confirm or enforce the final award in the
arbitration. In the event either party is required by law, applicable regulation
or judicial process to disclose any information relating to the arbitration,
such party agrees to comply with the provisions set forth in Clause 8.3 above as
if applicable to the arbitration.

SIGNED by or on behalf of the parties on the date which first appears in this
agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Details of the Company

             
1.
  Registered number:   5161573    
2.
  Previous company names:   None  
3.
  Registered office:   36 Orchard Road, Lytham St Annes, Lancashire FY81PF  
4.
  Date and place of incorporation:   23 June 2004, Cardiff  
5.
  Authorised share capital:   £1000 made up of 1000 ordinary shares of £1 each  
6.
  Issued share capital:   £1000 made up of 1000 ordinary shares of £1 each  
7.
  Shareholders   The Seller

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Warranties

1.   SHARE CAPITAL, SUBSIDIARIES AND JOINT VENTURES       Ownership of Shares

  1.1   The Seller is the legal and beneficial owner of, and is entitled to sell
with full title guarantee on the terms of this agreement without the consent of
any third party, the Shares free from Encumbrances.     1.2   The Shares
constitute the whole of the Company’s allotted and issued share capital and are
fully paid or credited as fully paid.     1.3   There is no Encumbrance on, over
or affecting any of unissued shares, debentures or other securities of the
Company and no person has the right (whether exercisable now or in the future
and whether contingent or not) to call for the issue, allotment, conversion,
redemption, sale or transfer of any shares, debentures or other securities of
the Company.     Joint Ventures     1.4   The Company is not, and has not agreed
to become a member of any partnership or other unincorporated association, joint
venture, or consortium (other than a recognised trade association) or other
profit or income sharing arrangement.     Branch     1.5   The Company does not
have any branch, agency or place of business outside the United Kingdom and does
not use its letterhead, books or vehicles or otherwise carry on its business
under any name other than its corporate name.

2.   CAPACITY       Authority

  2.1   The Seller has the necessary power and authority and has taken all
necessary action to enter into and perform this agreement and each of the
documents to be executed at or before Completion in accordance with this
agreement which will, when executed, become binding and enforceable obligations
of the Seller.     2.2   The Seller will not, by virtue of entering into or
performing any of his duties under this agreement or any other agreement made or
to be made between the Seller and the Buyer, be in breach of any express or
implied terms of any contract or of any other obligation binding upon him.

3.   INFORMATION ON COMPANY

  3.1   The information contained in Schedule 1 of this agreement is true and
accurate in all respects and not misleading.

4.   STATUTORY ACCOUNTS AND RECORDS

 



--------------------------------------------------------------------------------



 



  4.1   The Company’s accounts, books, ledgers, financial and other records are
in its possession or under its control, up-to-date and contain a materially
accurate record of all matters required to be entered in them by the Act,
accounting practice and other relevant legislation.     4.2   The Accounts have
been prepared in accordance with the Companies Acts and with accounting
standards, policies, principles and practices generally accepted in the UK and
in accordance with the law of that jurisdiction.     4.3   The Accounts have
been audited by an auditor or firm of accountants qualified to act as auditors
in the UK and the auditors’ report(s) required to be annexed to the Accounts is
unqualified.     4.4   The Accounts show a true and fair view of the commitments
and financial position and affairs of the Company as at the Balance Sheet Date
and of the profit and loss of the Company for the financial year ended on that
date.     4.5   The Accounts contain either provision adequate to cover, or full
particulars in notes of, all Taxation and other liabilities (whether quantified,
contingent, disputed or otherwise) of the Company as at the Balance Sheet Date.
    4.6   The Accounts have been filed and laid before the Company in general
meeting in accordance with the requirements of the Companies Acts.     4.7   The
Accounts have been prepared on a basis consistent with the audited accounts of,
as the case may be, the Company for the two prior accounting periods without any
change in accounting policies used.

5.   ASSETS AND LIABILITIES

  5.1   The Company is not the beneficiary of any loan facilities from any
bankers.     5.2   The Company has not created, or agreed to create, any
Encumbrance or given, or agreed to give, any guarantee, suretyship, indemnity or
similar encumbrance or agreement for the postponement of debt or (except in the
ordinary course of business) for lien or set-off.     5.3   The Company is not a
party to or subject to any agreement, transaction, obligation, commitment,
understanding, arrangement or liability.     5.4   The Company has no assets
save for the substantial Intellectual Property Rights which have been created
for it by the Seller and Clientserv Limited and which are licenced by it to the
Licensees on a basis which is royalty free until 31 December 2005 and terminable
on 30 days notice thereafter. The Seller and Clientserv Limited have no
subsisting rights or interests in such Intellectual Property Rights.     5.5  
Each of the Intellectual Property Rights which have been created by or for the
Company (including that created by Clientserv Limited) is:-

  5.5.1   valid, subsisting and enforceable and, so far as the Seller is aware,
nothing has been done or omitted to be done by which it may cease to be valid
and enforceable;     5.5.2   solely legally and beneficially owned by, and
validly granted to, the Company free from any lien, licence, encumbrance,
restriction on use or disclosure obligation;     5.5.3   used exclusively by the
Company and the Licencees; and

 



--------------------------------------------------------------------------------



 



  5.5.4   not, and so far as the Seller is aware, will not be, the subject of a
claim, opposition, challenge or attack from a person including, without
limitation, an employee of the Company as to title, subsistence, validity,
enforceability, entitlement or pursuant to sections 40 and 41 of the Patents Act
1977 or otherwise.

  5.6   All Confidential Information has been kept secret and (save as required
in the ordinary course of business) not been disclosed to third parties.     5.7
  There is and has been no civil, criminal, arbitration, administrative or other
proceeding or dispute in any jurisdiction concerning any of the Intellectual
Property Rights and so far as Vendor is aware, no civil, criminal, arbitration,
administrative or other proceedings concerning any of the Intellectual Property
Rights is pending or threatened. So far as the Vendor is aware (but without
having made any enquiry) no matter exists which might give rise to a proceeding
of that type.     5.8   The Company has no liabilities or obligations of any
kind to any third party of any kind whatsoever, whether past or present and
whether actual or contingent.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

                  SIGNED (but not delivered until the date hereof) as a     )  
    Deed by MITCHELL CLIFFORD MICHAEL     )     /s/ Kevin Philbin as attorney
 
                CARTWRIGHT in the presence of:-     )     (Signature)
 
               
WITNESS:
               
Signature:
  /s/ Jeffrey Spector           (Date)
Name:
  Jeffrey Spector            
Address:
  255 Clifton Drive South            
 
  Latham, St. Anne’s, Lancashire            
 
  England, FY8 1HW              
Occupation:
  Director             (PLEASE COMPLETE IN CAPITALS)            
 
                SIGNED (but not delivered until the date hereof) as a     )    
  Deed on behalf of CINEMASOURCE UK LIMITED     )     /s/ Mitchell Rubenstein
 
                in the presence of:-     )     (Signature)
 
               
WITNESS:
              22 November 2005
 
               
Signature:
  /s/ James Moakley           (Date)
Name:
  James Moakley            
Address:
  Hollywood Media Corp.            
 
  2255 Glades Road, Suite 221A            
 
  Boca Raton, FL 33431              
Occupation:
  Attorney             (PLEASE COMPLETE IN CAPITALS)            

 